Name: 89/473/EEC: Commission Decision of 19 July 1989 recognizing the Netherlands as an officially swine fever-free Member State within the context of eradication, amending for the third time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication and revoking Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever-free
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1989-08-10

 Avis juridique important|31989D047389/473/EEC: Commission Decision of 19 July 1989 recognizing the Netherlands as an officially swine fever-free Member State within the context of eradication, amending for the third time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication and revoking Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever-free Official Journal L 233 , 10/08/1989 P. 0034 - 0034 Finnish special edition: Chapter 3 Volume 30 P. 0090 Swedish special edition: Chapter 3 Volume 30 P. 0090 *****COMMISSION DECISION of 19 July 1989 recognizing the Netherlands as an officially swine fever-free Member State within the context of eradication, amending for the third time Decision 81/400/EEC establishing the status of Member States as regards classical swine fever with a view to its eradication and revoking Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever-free (89/473/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Articles 2 (2), 3 (2) and 7 thereof, Whereas by Decision 82/194/EEC (3) the Commission has approved the plan for the accelerated eradication of classical swine fever presented by the Kingdom of the Netherlands, which has been implemented on a regional basis; Whereas, following a favourable development of the disease situation, the Commission adopted Decision 87/492/EEC (4), as last amended by Decision 88/455/EEC (5), recognizing certain parts of the territory of the Netherlands as officially swine fever-free; Whereas the Netherlands at this moment complies with the criteria laid down in Articles 7 (1) and 2 (2) of Directive 80/1095/EEC for being recognized as an officially swine fever free Member State within the context of eradication; in fact, no swine fever has been detected and vaccination against swine fever has been stopped for more than 12 months on the territory of the Netherlands and the holdings on the territory of the Netherlands contain no pigs which have been vaccinated against swine fever in the preceeding 12 months; Whereas the Netherlands have obtained this status, no new plan shall be prepared for the completion of the eradication of classical swine fever as provided for in Article 3a of Directive 80/1095/EEC; Whereas taking into account this new situation it is necessary to modify Commission Decision 81/400/EEC of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication (6), as last amended by Decision 89/420/EEC (7), and to revoke Decision 87/492/EEC adopted in the light of the implementation of the eradication plan on a regional basis; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Netherlands is recognized as an officially swine fever-free Member State within the context of disease eradication. Article 2 Article 1 of Decision 81/400/EEC is hereby amended as follows: 1. in the first paragraph 'the Netherlands' is added after 'Ireland'; 2. in the second paragraph, 'the Netherlands' is deleted. Article 3 Commission Decision 87/492/EEC is hereby revoked. Article 4 This Decision is addressed to the Member States. Done at Brussels, 19 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 89, 3. 4. 1982, p. 30. (4) OJ No L 283, 6. 10. 1987, p. 12. (5) OJ No L 221, 12. 8. 1988, p. 53. (6) OJ No L 152, 11. 6. 1981, p. 37. (7) OJ No L 192, 7. 7. 1989, p. 39.